IN THE UNITED STATES COURT OF APPEALS
                                                                           United States Court of Appeals
                              FOR THE FIFTH CIRCUIT                                 Fifth Circuit

                                                                                FILED
                                  _____________________
                                                                                May 1, 2009
                                      No. 08-31033
                                   Summary Calendar                       Charles R. Fulbruge III
                                  _____________________                           Clerk


ALZA E. HANNAWACKER

                                                                          Plaintiff-Appellant

v.


KANSAS CITY SOUTHERN RAILWAY CO.

                                                                         Defendant-Appellee




                    Appeal from the United States District Court
                       for the Western District of Louisiana
                                   (5:07-CV-20)


Before WIENER, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

       Plaintiff-Appellant Alza E. Hannawacker sued her former employer,

Defendant-Appellee Kansas City Southern Railway Co. (“KCS”), asserting

violation of Title VII and the Americans with Disabilities Act of 1990 (“ADA”).

She based her claims on assertions of discrimination based on her sex, a

disability, and retaliation for filing an EEOC charge.                         Following due

proceedings had, the district court granted the motion of KCS for summary


       *
           Pursuant to 5 TH C IR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5 TH
C IR . R. 47.5.4.
judgment and dismissed all claims asserted by Ms. Hannawacker. She timely

filed a notice of appeal.

      We have now reviewed the record on appeal and the briefs of the

parties, including the district court’s Memorandum Ruling which patiently

and exhaustively analyzes all aspects of Ms. Hannawacker’s claims, disposing

of each in order and ultimately dismissing all by summary judgment. Our

review satisfies us that the district court got it right for all the right reasons.

As nothing would be gained here by reiterating the district court’s disposition

of Ms. Hannawacker’s claims against KCS, we affirm for essentially the same

reasons as set forth by the court in its Memorandum Ruling.

AFFIRMED.




                                        2